  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 1 of 50 PageID# 75



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

THADDEUS COSBY,                                )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )   Case No. 3:20-cv-00494-REP
                                               )
TOWN OF FARMVILLE; FARMVILLE                   )
POLICE DEPARTMENT; H.A. HOYLE, JR., )
Individually and in his Official Capacity      )   COMPLAINT AND JURY DEMAND
as an Officer of the Farmville Police          )
Department; STEWART GODSEY,                    )
Individually and in his Official Capacity as   )
an Officer of the Farmville Police Department; )
the Estate of TIMOTHY M. BOURNE;               )
WADE STIMPSON, Individually and in             )
his Official Capacity as the Captain of the    )
Farmville Police Department; PRINCE            )
EDWARD COUNTY, VIRGINIA;                       )
OFFICE OF THE COMMONWEALTH'S                   )
ATTORNEY FOR PRINCE EDWARD                     )
COUNTY, VIRGINIA; MORGAN GREER, )
Individually and in his Official Capacity as   )
Assistant Commonwealth's Attorney for          )
Prince Edward County, Virginia; J. DAVID       )
EMERT, Individually; and UNKNOWN               )
OFFICERS 1-11, Individually and in             )
their Official Capacities as Officers of an    )
undetermined jurisdiction,                     )
                                               )
                Defendants.                    )

       Plaintiff Thaddeus Cosby ("Cosby"), by and through his attorney, John M. Janson, and as

and for his Complaint states as follows:

                                       INTRODUCTION

       1.      Cosby was wrongly convicted of a felony DUI in October 2013, and he served five

years in prison.
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 2 of 50 PageID# 76



       2.       Cosby brings this civil rights lawsuit under 42 U.S.C. ' 1983 and ancillary state law

claims because the Defendants, individually and in concert with one another, systematically violated

his due process rights under the Fourth and Fourteenth Amendments of the United States

Constitution and, in so doing, caused his wrongful conviction and imprisonment.

       3.       As outlined in this Complaint, the individual Defendant law enforcement officers and

police captain, acting under color of the law, knowingly, consciously and repeatedly withheld and

suppressed exculpatory and impeachment evidence favorable to Cosby; fabricated evidence;

provided and used testimony that they knew to be false; misled the courts and Cosby's counsel about

the nature of critical physical evidence; and otherwise acted in bad faith to violate Cosby's clearly

established constitutional rights and to wrongfully convict and imprison him.

       4.       As also outlined in this Complaint, the governmental law enforcement Defendants

adopted and maintained customs, policies, and/or practices that permitted their agents, servants,

and/or employees to engage in knowing, conscious, and repeated behavior in bad faith and in

violation of Cosby's clearly established constitutional rights and ultimately led to his wrongful

conviction and imprisonment.

       5.       As further outlined in this Complaint, the governmental prosecuting Defendants and

officers knowingly acted outside the boundaries of their prosecutorial jurisdiction, in violation of

Cosby’s clearly established constitutional rights and ultimately led to his wrongful conviction and

imprisonment.

       6.       As also outlined in this Complaint, the Defendant prosecutor, in his individual

capacity, took and failed to take certain investigative and administrative actions, outside the context

of prosecutorial litigation, that ultimately led to Cosby’s wrongful conviction and imprisonment.



                                                  2
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 3 of 50 PageID# 77




                                       THE PARTIES

        7.    Cosby is an African-American male citizen of the Town of Farmville, Virginia.

        8.    In October 2013, Cosby was convicted of a felony DUI and sentenced to five years of

imprisonment. Cosby was imprisoned in Virginia jails and prisons from October 4, 2013 until his

release on May 21, 2018.

        9.    Defendant Town of Farmville (“Town”) is a political subdivision of the

Commonwealth of Virginia. The Town is located in both Cumberland and Prince Edward Counties.

The Town is a “person” within the meaning of 42 U.S.C. ' 1983.

        10.   Defendant Farmville Police Department (“Police Department”), is an agency or

governmental unit created by, sanctioned by, and operating in the Commonwealth of Virginia and

the Town of Farmville. The Police Department is a “person” within the meaning of 42 U.S.C. '

1983.

        11.   Defendant Prince Edward County, Virginia (“Prince Edward County”) is a municipal

corporation within the Commonwealth of Virginia. Prince Edward County is a “person” within the

meaning of 42 U.S.C. ' 1983.

        12.   At all relevant times, the responsible final policymakers for the Police Department

were officers, employees, and/or representatives of the Town and/or the Police Department.

        13.   Defendant Office of the Commonwealth's Attorney for Prince Edward County,

Virginia (the “CAO”), is an agency or governmental unit of Prince Edward County, Virginia. The

CAO is a “person” within the meaning of 42 U.S.C. ' 1983.




                                               3
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 4 of 50 PageID# 78



       14.     Defendants H.A. Hoyle, Jr. (“Officer Hoyle”), Stewart Godsey (“Officer Godsey”),

and Timothy Bourne (“Officer Bourne”) (collectively “Defendant Officers” or “Officers”), at all

times relevant to this case, were duly appointed law enforcement officers for the Police Department,

an agency or governmental unit of the Town, and in both their individual capacities and official

capacities, acted under the color of law and pursuant to the customs, policies, and practices

maintained by the Town and the Police Department.

       15.     Officer Hoyle is a resident and citizen of the Commonwealth of Virginia.

       16.     Officer Godsey is a resident and citizen of the Commonwealth of Virginia.

       17.     Officer Bourne was a resident and citizen of the Commonwealth of Virginia who died

on or about March 22, 2019.

       18.     As a result of Officer Bourne’s death, the Estate of Officer Bourne is named as a

Defendant herein.

       19.     Defendant Wade Stimpson (“Captain Stimpson”), at all times relevant to this case,

was the Captain of the Farmville Police Department, an agency or governmental unit of the Town,

and in both his individual capacity and official capacity, acted under the color of law and pursuant to

the customs, policies, and practices maintained by the Town and the Police Department.

       20.     Upon information and belief, Captain Stimpson also acted as a responsible final

policymaker for the Police Department at all times relevant to this case and, as such, as an officer,

employee, and/or representative of the Town and/or the Police Department.

       21.     Captain Stimpson is a resident and citizen of the Commonwealth of Virginia.

       22.     Defendants Unknown Officers 1-11 are believed to be law enforcement officers

employed by the Police Department who participated in the relevant incidents described below and

whose identities are not currently known to Cosby.

                                                  4
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 5 of 50 PageID# 79



        23.     Defendant Officers, Unknown Officers, and Captain Stimpson also are sued in their

individual capacities for intentionally and in bad faith, or, in the alternative, recklessly, depriving

Cosby of his clearly established right to not be deprived of his liberty without due process of law

under the Fourth and Fourteenth Amendments to the United States Constitution, including his right

not to have exculpatory and impeachment evidence intentionally withheld from him for the purpose

of denying him the use of it at trial, to a fair trial, and for conspiring to deprive Cosby of these rights.

        24.     Defendant Officers, Unknown Officers, and Captain Stimpson are also sued in their

individual capacities for violating Cosby's rights under clearly established Virginia state law.

        25.     Defendant Morgan Greer ("Prosecutor Greer") is a resident and citizen of the

Commonwealth of Virginia. At all times relevant to this case, Prosecutor Greer was employed as an

Assistant Commonwealth's Attorney in the CAO, a governmental unit of Prince Edward County, and

in his official capacity, acted under the color of law and pursuant to the customs, policies, and

practices maintained by Prince Edward County and the CAO.

        26.     Prosecutor Greer is also sued in his individual capacity for investigative and

administrative actions taken and not taken that concern the subject matter of this Complaint and that

lie outside the context of prosecutorial litigation.

        27.     Defendant J. David Emert (“Juror Emert”) is a resident and citizen of the

Commonwealth of Virginia. He also functioned as a Juror at Cosby’s criminal trial that took place

on October 4, 2013.

        28.     In November 2017, Juror Emert was elected to the office of Prospect District

Supervisor for the Prince Edward County Board of Supervisors and currently serves as Vice Chair.

He is sued in his individual capacity for violating Cosby's rights under clearly established Virginia

state law and for wrongful actions taken that concern the subject matter of this Complaint.

                                                     5
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 6 of 50 PageID# 80



                                      JURISDICTION AND VENUE

        29.     Cosby brings this civil action under 42 U.S.C. '' 1983 and 1988, the Fourth and

Fourteenth Amendments to the United States Constitution, and the laws of the Commonwealth of

Virginia.

        30.     This Court has original jurisdiction over Cosby's federal claims pursuant to 28 U.S.C.

'' 1331, 1343(a)(3), and 2202. 3

        31.     This case also arises under the common law of the Commonwealth of Virginia, as

well as pursuant to Cosby’s right not to be deprived of his liberty without due process of law under

the Constitution of Virginia, Article I, ' 11.

        32.     This Court has supplemental jurisdiction over Cosby’s state law claims under 28

U.S.C. ' 1367(a).

        33.     Pursuant to Va. Code ' 8.01-195.6, Cosby, by counsel, timely sent a Notice of Claim,

describing his injuries and intent to seek compensation to the Town of Farmville and Prince Edward

County.

        34.     Under 28 U.S.C. ' 1391(b), venue is lodged in this Court, as the acts complained of

occurred in the Eastern District of Virginia.

                                          JURY DEMAND

        35.     Pursuant to the Seventh Amendment of the United States Constitution, Cosby

requests a jury trial of all issues and claims set forth in this Complaint.

        FACTUAL ALLEGATIONS IN COMMON TO ALL CAUSES OF ACTION

               Cosby’s Pre-Arrest Encounters with Law Enforcement Officers




                                                   6
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 7 of 50 PageID# 81



       36.     In October 2012, Cosby was involved in a romantic relationship with Janette Fisher

("Ms. Fisher"), a white woman and a resident of the Town of Farmville.

       37.     Upon information and belief, during this same period, Ms. Fisher was also involved

in a romantic relationship with a law enforcement officer whose identity is not presently known to

Cosby but who was employed by the Police Department.

       38.     Upon information and belief, from the beginning of October 2012 forward, Defendant

Officers and Unknown Officers had knowledge of Ms. Fisher’s simultaneous romantic involvement

with both Cosby and with the fellow law enforcement officer who was employed by the Police

Department.

       39.     From the beginning of October 2012 forward, Defendant Officers and Unknown

Officers had knowledge that Cosby had a criminal record which included two DUI convictions

within the preceding five years.

       40.     On or about October 10, 2012, Officer Godsey, Officer Hoyle, and two other law

enforcement officers employed by the Police Department approached Cosby and Ms. Fisher while

the two of them were standing in Ms. Fisher's front yard.

       41.     At that time, Officer Godsey orally instructed Cosby to leave Ms. Fisher alone.

       42.     In issuing this warning, Officer Godsey acted in accordance with a custom or policy

of the Police Department and Captain Stimpson to harass, threaten, and punish individuals who

engage in a romantic or sexual relationship with a third party in situations wherein the third party is

or was also engaged in a romantic or sexual relationship with a fellow Police Department officer.

       43.     Said acts were undertaken for the purpose of retaliating against the individual who

engaged in the relationship described above and to deter the individual from continuing to pursue

said relationship.

                                                  7
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 8 of 50 PageID# 82



       44.     In issuing the warning to Cosby, Officer Godsey also acted in accordance with a

custom or policy of the Police Department and Captain Stimpson to harass, threaten, and punish

Farmville-area residents who have a prior criminal record, such as Cosby, without cause.

       45.     Approximately two weeks later, on the evening of October 24, 2012, Cosby and Ms.

Fisher attended a social gathering at a residence on River Road in Cumberland County. Due to a

lack of cell phone coverage inside the premises, Cosby left his cell phone in the Nissan Armada

vehicle that belonged to Cosby's brother.

       46.     Ms. Fisher subsequently returned to Nissan Armada and sat in the driver’s seat. She

used Cosby’s cell phone to exchange text messages with a friend. In the interim, Cosby’s phone

received an incoming text message from another female acquaintance.

       47.     Ms. Fisher was upset and angered by the incoming text message.

       48.     When Cosby entered the Nissan Armada some minutes later, he sat in the passenger

seat. The couple then departed the premises around 10:00 p.m., with the intent to return to Ms.

Fisher’s residence.

       49.     Cosby did not consume any alcohol while at the social gathering and was not

intoxicated when he and Ms. Fisher left the premises.

       50.     Ms. Fisher drove the Nissan Armada from the gathering on River Road in

Cumberland County to a point near the intersection of River Road and North Main Street in

Cumberland County.

       51.      Shortly before she reached the stoplight at the intersection, Ms. Fisher slowed and

then abruptly exited the vehicle without first placing the vehicle in park.

       52.     Ms. Fisher then ran to the bridge that spanned the Appomattox River.

       53.     It appeared to Cosby that Ms. Fisher jumped over the bridge railing.

                                                 8
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 9 of 50 PageID# 83



       54.     Fearing for Ms. Fisher’s safety, Cosby focused on the need to immediately look for

Ms. Fisher.

       55.     Because the Nissan Armada was in the middle of the roadway and to prevent the

vehicle from rolling, Cosby got into the driver’s seat and parked the vehicle in a gravel area on the

Cumberland County side of the bridge.

       56.     At approximately 10:13 p.m., Police Department officers were dispatched to the

intersection of River Road and North Main Street for a possible domestic situation.

       57.     While Cosby was reaching inside the Nissan Armada for his cell phone, Officer

Godsey arrived on the scene in his patrol car.

       58.     Officer Godsey activated his lights and stopped his patrol car directly behind the

Nissan Armada.

       59.     By this maneuver, Officer Godsey blocked in the Nissan Armada and prevented the

vehicle from leaving the scene.

       60.     Cosby and Officer Godsey walked on the bridge and looked down in an attempt to

locate Ms. Fisher.

       61.     Still under the belief that Ms. Fisher jumped over the bridge railing, Cosby went back

toward his vehicle to look for Ms. Fisher under the bridge.

       62.     At approximately 10:26 p.m., Officer Hoyle arrived on the scene in his patrol car.

       63.     The Officers asked Cosby if Ms. Fisher had any local friends, and Cosby told the

Officers that Scarlett Varner (“Ms. Varner”), a co-worker of Ms. Fisher, lived a few blocks away.

       64.     Cosby recited Ms. Varner’s address to Officer Godsey.

       65.     Officer Godsey directed Officer Hoyle to “watch” Cosby. Officer Godsey then left

the scene in his patrol car to look for Ms. Fisher.

                                                  9
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 10 of 50 PageID# 84



       66.     When left alone with Officer Hoyle, Cosby opened the back door of the Nissan

Armada and took a few drinks from a liquor bottle that he had purchased earlier that day.

       67.     This was the first time that evening that Cosby consumed alcohol.

       68.     While standing aside the Nissan Armada, Cosby observed a blinking light on the dash

cam attached to Officer Hoyle’s patrol car.

       69.     The blinking light on the dash cam attached to Officer Hoyle’s patrol car signaled that

the dash camera was on and that a video of the encounter was being taken.

       70.     The dash cam on Officer Hoyle’s patrol car recorded the encounter between the

Defendant Officers and Cosby for the entire duration of the time that Officer Hoyle’s patrol car

parked was at the scene.

       71.     Cosby asked Officer Hoyle for his Mag Light, which he then took under the bridge to

look for Ms. Fisher.

       72.     Several minutes later, Officer Godsey arrived back on the scene.

       73.     At that time, Officer Godsey called Cosby back to the Nissan Armada and informed

Cosby that Ms. Fisher was not at Ms. Varner’s residence.

       74.     A call came over the police radio that Ms. Fisher had been located coming out of

Plank Road, approximately 100 yards from Cosby's location.

       75.     Ms. Fisher walked with law enforcement officers to a point within Cosby’s general

proximity.

       76.     Upon observing that Ms. Fisher appeared to be in sound physical condition, Cosby

attempted to depart from the scene on foot.

       77.     However, Officer Godsey prevented Cosby from departing the scene by stating that

he smelled like alcohol.

                                                 10
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 11 of 50 PageID# 85



       78.        Officer Godsey then directed Cosby to take field sobriety tests.

       79.        At approximately 11:33 p.m., Officer Bourne arrived on the scene in his patrol car.

He departed a few minutes later.

       80.        Upon the conclusion of the field sobriety tests, Cosby was placed under arrest for a

third offense DUI within five years.

       81.        At the time of arrest, Officer Godsey stated to Cosby, “I told you to leave her [Ms.

Fisher] alone.”

       82.        This statement referenced the encounter (discussed above) that Cosby had with

Officer Godsey, Officer Hoyle, and two other Police Department officers two weeks before, on

October 10, 2012, and the warning that Officer Godsey then issued to Cosby concerning Ms. Fisher.

       83.        As this statement reflects, Officer Godsey arrested Cosby on October 24, 2012, in

accordance with the Police Department custom or policy of harassing, threatening, and punishing

individuals who engage in a romantic or sexual relationship with a third party in situations wherein

the third party is or was also engaged in a romantic or sexual relationship with a fellow Police

Department officer.

       84.        Officer Godsey’s statement also demonstrates that Cosby was arrested on October 24,

2012 in accordance with the Police Department custom or policy to harass, threaten, and punish

Farmville residents who have a prior criminal record, such as Cosby, without cause.

                                    The Issuance of False Police Reports

       85.        The Incident Report prepared by Officer Godsey falsely states that when Officer

Godsey arrived at the scene, he personally observed the Nissan Armada “backing into the roadway

on River Road just below the intersection with North Main St.” (See Farmville Police Department

Incident Report, attached hereto as Exhibit A.)

                                                   11
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 12 of 50 PageID# 86



       86.     Also, the Incident Report falsely states: “This Officer witnessed the driver as

Thaddeus Cosby of Cosby Lane, Farmville, Virginia.” (Exhibit A.)

       87.     Specifically, the Criminal Complaint that Officer Godsey took out against Cosby on

October 24, 2012 states: “On this date this officer effected a traffic stop on a Nissan SUV. Lic #

WZN-5874 at River Road/N. Main St. Thaddeus D. Cosby was found to be the driver.” (See

Criminal Complaint, attached hereto as Exhibit B.)

      The Defendant Officers' Intentional Withholding of Exculpatory Video Evidence

       88.     The blinking light on Officer Hoyle’s patrol car signaled that a video was being

recorded of the encounter between the Defendant Officers and Cosby that occurred on the evening of

October 24, 2012.

       89.     However, in a letter written in response to a subpoena duces tecum issued to the

Police Department, Officer Bourne falsely stated that neither the “Farmville Police Department nor

its Officers holds any video evidence of the case: Commonwealth of Virginia v. Thaddeus Darnell

Cosby.” (See Officer Bourne's letter, attached hereto as Exhibit C.)

       90.     In another letter dated April 3, 2013,which was written in response to the subpoena

duces tecum issued to the Police Department, Officer Hoyle stated that Officer Godsey’s patrol car

did not have a video recording system, and that Officer Hoyle’s patrol car was the only one that was

equipped with a video system as of October 24, 2012. (See Officer Hoyle's letter, attached hereto as

Exhibit D.)

       91.      Officer Hoyle’s letter further states: “I responded to the area in an attempt to locate

the female subject that exited the vehicle. I did not activate my emergency lights on arrival, which is

why there is no video footage of the incident. I pulled my patrol vehicle out of the roadway into the

parking area on River Road. I then began to assist in the search for the female subject.” (Exhibit D.)

                                                  12
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 13 of 50 PageID# 87



       92.     Officer Hoyle’s written statement that no video footage of the incident was created

was false.

       93.     On May 20, 2019 after Cosby had served his full five-year sentence of imprisonment

B Cosby taped am oral conversation that he had with Officer Hoyle about his October 24, 2012

arrest. An audio recording transcription of this conversation is attached hereto as Exhibit E.

        94.     During that conversation, Officer Hoyle admitted that a dash cam video had, in fact,

been made of the October 24, 2012 encounter between the Defendant Officers and Cosby.

       95.     Long before Cosby’s criminal trial, Defendant Officers, Unknown Officers, and/or

Captain Stimpson knew that a video of the encounter of October 24, 2012 had been taken by the

dash cam on Officer Hoyle’s patrol car, that said video tended to substantiate Cosby’s account of the

facts, and that the video also tended to show that the statements Officer Godsey made in the Incident

Report and Criminal Complaint about Cosby’s actions were false.

       96.      Despite this knowledge and for the purpose of depriving Cosby of the use of the

video at trial, Defendant Officers, Unknown Officers, and/or Captain Stimpson intentionally

excluded it from the investigative files turned over to the CAO and Prosecutor Greer.

       97.     Due to the intentional, bad faith, or, in the alternative, reckless, misconduct of

Defendant Officers, Unknown Officers, and/or Captain Stimpson, the video remained concealed

from Cosby and his attorneys for the next seven years.

       98.     A reasonable law enforcement officer in the position of Defendant Officers,

Unknown Officers, or Captain Stimpson would have known that such exculpatory and impeachment

evidence and information had to be produced to Commonwealth prosecutors so that it could be




                                                 13
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 14 of 50 PageID# 88



provided to Cosby, and that intentionally and in bad faith, or, in the alternative, recklessly, failing to

do so would violate Cosby’s constitutional rights.

        99.     Cosby’s attorneys had no knowledge or proof that the video taken by the dash cam on

Officer Hoyle’s patrol car existed, and they relied on the CAO’s open file policy and its

representations under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), that

no discoverable material had been withheld.

                          Prosecution of Case in Prince Edward County

        100.    The criminal acts alleged against Cosby occurred wholly in Cumberland County.

        101.    The indictment incorrectly stated that the acts occurred in Prince Edward County.

        102.    The CAO and Prosecutor Greer prosecuted the criminal case against Cosby.

        103.    The prosecutorial authority of the CAO and Prosecutor Greer extends only to the

limits of Prince Edward County. See Virginia Code § 15.2-1627.

        104.    The Prince Edward County Circuit Court did not enter an order of appointment for

the CAO or Prosecutor Greer as a special prosecutor in the case against Cosby.

        105.    Therefore, the CAO and Prosecutor Greer had no authority to prosecute the case

against Cosby. See Virginia Code §§ 19.2-155, 19.2-156.

       Cosby’s Motion to Suppress and Issuance of Complaint with Captain Stimpson

        106.    A suppression hearing was held on September 26, 2013.

        107.    During the suppression hearing, Officer Godsey falsely testified that: (1) he

personally observed Cosby operate the Nissan Armada on October 24, 2012; (2) his encounter with

Cosby was consensual rather than custodial because he pulled up alongside the Nissan Armada, he

had not activated his emergency equipment, and he had not stopped Cosby; (3) he remained with

Cosby at all times from the moment he arrived on the scene until he arrested Cosby; (4) he never

                                                   14
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 15 of 50 PageID# 89



departed the scene to ascertain whether Ms. Fisher had gone to Ms. Varner's residence; and (5)

Cosby did not drink any alcohol while standing outside the Nissan Armada during the search for Ms.

Fisher.

          108.   Following the suppression hearing and prior to trial, Cosby lodged a complaint with

Captain Stimpson and the Police Department.

          109.   Cosby alleged to Captain Stimpson and the Police Department that Officer Godsey

lied to the court at the suppression hearing about the events that occurred during and after the traffic

stop on October 24, 2012.

          110.   Captain Stimpson conducted an investigation concerning the allegations made in

Cosby’s complaint by, among other things, interviewing Officer Godsey, Officer Hoyle, Officer

Bourne, and other Unknown Officers.

          111.   Prior to Cosby’s criminal trial, Captain Stimpson, the Police Department, and/or the

Town knew or in the exercise of reasonable diligence should have known that the version of events

related by Officer Godsey in the Incident Report attached as Exhibit A, the Criminal Complaint

attached as Exhibit B, and in his oral testimony given at the suppression hearing was materially

false, and that a video of the October 24, 2012 encounter between the Defendant Officers and Cosby

had been taken by the dash cam on Officer Hoyle’s patrol car.

          112.   Despite this knowledge, Captain Stimpson, the Police Department, and/or the Town

did not provide any information concerning the investigation to Cosby’s counsel nor did they take

any steps to secure the withdrawal of the felony DUI charge against Cosby prior to trial.

          113.   Prosecutor Greer had actual knowledge of the contents of the complaint that Cosby

lodged with Captain Stimpson and the Police Department.



                                                  15
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 16 of 50 PageID# 90



       114.    Upon information and belief, Prosecutor Greer did not take any procedural steps to

investigate the merits of Cosby’s complaint.

       115.    Prior to Cosby’s criminal trial, Prosecutor Greer knew or in the exercise of reasonable

diligence should have known that the version of events related by Officer Godsey in the Incident

Report attached as Exhibit A, the Criminal Complaint attached as Exhibit B, and in his oral

testimony given at the suppression hearing was materially false.

       116.    Despite this knowledge, Prosecutor Greer did not take any steps to secure the

withdrawal of the felony DUI charge against Cosby prior to trial.

       117.    Prosecutor Greer and the CAO did not inform Cosby’s counsel of Cosby’s complaint

to Captain Stimpson and the Police Department or of any investigation of that complaint.

                                         Cosby’s Criminal Trial

       118.    A trial of the matter was held on October 4, 2013.

       119.    During the trial, Officer Godsey falsely testified that: (1) he personally observed

Cosby operate the Nissan Armada on October 24, 2012; (2) his encounter with Cosby was

consensual rather than custodial because he pulled up alongside the Nissan Armada, he had not

activated his emergency equipment, and he had not stopped Cosby; (3) he remained with Cosby at

all times from the moment he arrived on the scene until he arrested Cosby; (4) he never departed the

scene to ascertain whether Ms. Fisher had gone to Ms. Varner's residence; and (5) Cosby did not

drink any alcohol while standing outside the Nissan Armada during the search for Ms. Fisher.

       120.    Officer Godsey’s testimony of observing Cosby operate the Nissan Armada was

contradicted by records that show he was dispatched to the scene at 10:13 p.m., which was after the

vehicle was parked.



                                                 16
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 17 of 50 PageID# 91



        121.    Officer Godsey’s testimony that he did not leave Cosby’s presence is contradicted by

Ms. Varner’s trial testimony. Ms. Varner testified that Officer Godsey showed up at her residence

unannounced around 10 p.m. on October 24, 2012 and asked if Ms. Fisher was there.

        122.    Officer Godsey’s testimony that the traffic stop was consensual rather than custodial

was contradicted by the trial testimonies of two witnesses, Cheryl Boswell and Niveka Boswell, her

daughter.

        123.    Cheryl Boswell and Niveka Boswell both testified that Officer Godsey’s patrol car

was parked directly behind the Nissan Armada so as to block in Cosby and Ms. Fisher’s vehicle, and

they also testified that the lights on the patrol car were flashing.

        124.    Officer Godsey’s testimony that Cosby did not drink any alcohol while standing

outside the Nissan Armada during the search for Ms. Fisher is contradicted by the trial testimonies of

Cosby and Wanda Flood ("Ms. Flood").

        125.    Cosby testified that he drank alcohol for the first time that evening while standing

outside the Nissan Armada during the search for Ms. Fisher in an effort to calm his nerves and due to

his worry about Ms. Fisher’s safety.

        126.    Ms. Flood testified that she recovered the contents of the Nissan Armada on October

26, 2012, and that a partially full liquor bottle was among the contents she recovered.

        127.    During the suppression hearing and trial, Officer Hoyle falsely testified that: (1) he

never activated his emergency lights and, therefore, his dash cam video had not been triggered to

operate on his patrol car; (2) he was on the scene for only a few minutes duration when in actuality

he was there for almost an hour; (3) Officer Godsey remained with Cosby at all times during the

search for Ms. Fisher on October 24, 2012; and (4) Cosby had not drunk any alcohol while standing

outside the Nissan Armada during the search for Ms. Fisher.

                                                  17
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 18 of 50 PageID# 92



       128.    During the trial, Captain Stimpson falsely testified that Cosby confessed that he drove

the Nissan Armada while under the influence of alcohol on the evening of October 24, 2012.

       129.    Captain Stimpson also failed to testify or to otherwise inform the court that his

investigation of the complaint that Cosby lodged with the Police Department and him revealed that

the version of events related by Officer Godsey in the Incident Report attached as Exhibit A, the

Criminal Complaint attached as Exhibit B, and in his oral testimony given at the suppression hearing

and the trial was materially false, and that a video of the October 24, 2012 encounter between the

Defendant Officers and Cosby had been taken by the dash cam on Officer Hoyle’s patrol car.

       130.    At no point did Officers Godsey, Hoyle, or Bourne, Captain Stimpson, or any other

law enforcement officers with the Police Department, disclose the exculpatory and impeachment

information and evidence in the form of the video taken by the dash cam on Officer Hoyle’s patrol

car of the October 24, 2012 encounter between Defendant Officers and Cosby.

       131.    Due to wrongful conduct by Defendant Officers, Unknown Officers, and/or Captain

Stimpson, as set forth above, Prosecutor Greer was able to elicit false testimony from Officer

Godsey, Officer Hoyle, and Captain Stimpson and to use such false testimony to persuade the jury

that Cosby operated the Nissan Armada on October 24, 2012 while under the influence of alcohol.

       132.    If Defendant Officers, Unknown Officers, and/or Captain Stimpson had provided the

video of the October 24, 2012 encounter with Cosby to the CAO and/or Prosecutor Greer, then said

video would have been turned over to Cosby and his attorneys as legally required.

       133.    If the dash cam video had been provided, Officer Godsey’s incorrect Incident Report,

Criminal Complaint, and contrary oral testimony would have been immediately impeached because

the video would have proven that his testimony was false.



                                                 18
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 19 of 50 PageID# 93



       134.    If the dash cam video had been provided, Officer Hoyle’s contrary oral testimony

would have been immediately impeached because the video would have proven that his testimony

was false.

       135.    If the dash cam video had been provided, Captain Stimpson’s oral testimony would

have been impeached because the video would have proven his statement that Cosby confessed to

driving the Nissan Armada while under the influence of alcohol on the evening of October 24, 2012

was false.

       136.    If the dash cam video had been provided, it would have shown that Officer Godsey’s

and Officer Hoyle’s testimonies were false because the video would have disclosed: (1) no law

enforcement officer was present at any time that the Nissan Armada vehicle in question was being

driven; (2) Officer Godsey’s patrol car was parked directly behind the Nissan Armada in a manner

that blocked in the Nissan Armada and prevented the vehicle from departing the scene; (3) the

emergency lights had been activated on both Officer Godsey’s and Officer Hoyle’s patrol cars; (4)

Officer Godsey left the scene to look for Ms. Fisher for some time; (5) while Officer Godsey was not

at the scene, Cosby was left alone with Officer Hoyle; and (6) during the search for Ms. Fisher,

Cosby reached in the Nissan Armada, got out a liquor bottle, and drank alcohol from the bottle while

standing beside the vehicle.

       137.    The dash cam video would have been uncontradicted evidence that Cosby did not

unlawfully drive the Nissan Armada while under the influence of alcohol.

       138.    Prosecutor Greer relied heavily on the trial testimony and work experience of Officer

Godsey in closing.

       139.    The jury plainly relied on Officer Godsey's testimony in finding Cosby guilty of a

felony DUI, recommending a sentence of five years in prison, and Cosby serving five years.

                                                19
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 20 of 50 PageID# 94



       140.      During voir dire, Juror Emert stated that he knew Cosby in a professional capacity.

       141.      Juror Emert falsely represented to the court and to Cosby’s counsel that his

acquaintance with Cosby would not hinder him from being objective, fair, and impartial in weighing

and determining the facts of the case.

       142.      Juror Emert’s prior dealings with Cosby went beyond mere traveling in the same

business circle. Previously, in 2007, Juror Emert had issued criminal warrants against Cosby for

alleged unpaid debts that Cosby owed to him. The warrants resulted in Cosby’s arrest and

prosecution.

       143.      Moreover, during voir dire of the present case, Juror Emert failed to disclose his

conflict of interest in the case based on his prior criminal prosecution plus his personal animosity

toward Cosby.

       144.      As a result, the jury verdict was further tainted by Juror Emert's bias and animosity

against Cosby.

       145.      If the extent of Juror Emert’s prior criminal prosecution of Cosby had been disclosed

in voir dire, then Juror Emert would have been excused from the jury, and the jury would likely have

reached a different verdict or at least imposed a lesser sentence.

       146.      Also during voir dire, Prospective Juror Harris, outside the presence of the other

prospective jurors, stated to both Prosecutor Greer and Cosby’s counsel that in his experience, law

enforcement officers employed by the Police Department had engaged in the long-term practice or

custom of making false charges of DUI or public drunkenness against susceptible Farmville-area

residents and students.

          The Wrongful Conduct by Defendant Officers, Unknown Officers, and
         Captain Stimpson Prevented Cosby from Obtaining Post-Conviction Relief


                                                  20
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 21 of 50 PageID# 95



        147.    As experienced law enforcement officers, Defendant Officers and Unknown Officers

knew that they had a constitutional duty to turn over the video of the October 24, 2012 encounter

with Cosby that was taken by the dash cam on Officer Hoyle’s patrol car to the CAO and/or

Prosecutor Greer. As experienced law enforcement officers, they also that they had a constitutional

duty to inform the court and Cosby’s counsel that they were in possession of the video.

        148.    The Defendant Officers’ and Unknown Officers’ actions are in willful, conscious, and

in bad faith disregard of their constitutional duties and violate the constitutional due process rights of

Cosby, with the Defendant Officers’ and Unknown Officers’ failure to disclose the information and

video to the CAO, Prosecutor Greer, the court, or Cosby's counsel.

        149.    As Captain of the Police Department and an experienced law enforcement officer,

Captain Stimpson knew that he had a constitutional duty to turn over the video of the October 24,

2012 encounter with Cosby that was taken by the dash cam on Officer Hoyle’s patrol car to the CAO

and/or Prosecutor Greer. As Captain of the Police Department and an experienced law enforcement

officer, Captain Stimpson also that he had a constitutional duty to inform the court and Cosby’s

counsel that he was in possession of the video.

        150.    The actions of Defendant Officers, Unknown Officers, and/or Captain Stimpson are

in willful, conscious, and in bad faith disregard of their constitutional duties and violate the

constitutional due process rights of Cosby, with the failure to disclose the information and video by

the Defendant Officers, Unknown Officers, and Captain Stimpson to the CAO, Prosecutor Greer, the

court, or Cosby's counsel.

        151.    On May 20, 2019, after Cosby had served his full five-year prison sentence, Officer

Hoyle finally admitted the existence of the video of the encounter to Cosby. (See Exhibit E.)

        152.    After Cosby filed a habeas petition, a hearing was held on February 8, 2018.

                                                   21
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 22 of 50 PageID# 96



       153.    At the conclusion of the hearing, the court expressed grave concern about the lack of

video evidence and opined that the absence of such evidence was fundamentally unfair to Cosby.

       154.    However, the court stated that it could not redress the problem in part because there

was no proof that a police video of the incident had, in fact, been taken.

       155.    If the dash cam video had been provided to the CAO or the court, then Cosby's

habeas petition would have been granted.

       156.     Cosby lost five of the prime years of his life in prison. During that time, he was

denied the opportunity to have a career or to have meaningful family relationships.

       157.    The mere fact that Cosby was accused and convicted soured the majority of his

familial and social relationships, and it is simply too late for Cosby to repair many of those

relationships he had before his conviction.

       158.    While incarcerated, Cosby was forced to live in inhumane conditions, including being

denied privacy and subjected to daily humiliation and harsh treatment.

       159.    Cosby suffered greatly knowing he was in prison even though he was innocent.

       160.    Presently, Cosby continues to suffer from extreme emotional distress and anguish as a

result of his unjust and unlawful conviction.

       161.    Cosby has nightmares about his experience in prison, and he cries frequently about

how much of his life he has lost.

       162.    As a direct result of the fabrication and suppression of evidence by Defendant

Officers, Unknown Officers, and/or Captain Stimpson, Cosby was denied the most basic of his

constitutional and fundamental human rights, his liberty.

                                 FIRST CAUSE OF ACTION
                         42 U.S.C. ' 1983 B Fourteenth Amendment
                        Denial of Due Process: Fabrication of Evidence

                                                 22
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 23 of 50 PageID# 97



        (Against All Defendant Officers, Unknown Officers, and Captain Stimpson)

       163.    Plaintiff repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

       164.     Defendant Officers, Unknown Officers, and/or Captain Stimpson initiated, or caused

the initiation of, criminal proceedings against Cosby.

       165.     Defendant Officers, Unknown Officers, and/or Captain Stimpson created false

information and fabricated evidence likely to influence the jury,

       166.    Officer Godsey fabricated testimony that (1) he personally observed Cosby operate

the Nissan Armada on October 24, 2012; (2) his encounter with Cosby was consensual rather than

custodial because he alleged pulling alongside the Nissan Armada, he had not activated his

emergency equipment, and he had not stopped Cosby; (3) he remained with Cosby at all times from

the moment he arrived on the scene until he arrested Cosby; (4) he never departed the scene to

ascertain whether Ms. Fisher had gone to Ms. Varner's residence; and (5) Cosby did not drink any

alcohol while standing outside the Nissan Armada during the search for Ms. Fisher.

       167.    Officer Hoyle fabricated testimony that (1) he never activated his emergency lights

and, therefore, he never triggered the operation of the dash cam on his patrol car; (2) that he was on

the scene for only a few minutes duration when, in actuality, he was there for almost one hour; (3)

Officer Godsey remained with Cosby at all times during the search for Ms. Fisher on October 24,

2012; and (4) Cosby did not drink any alcohol while standing outside the Nissan Armada during the

search for Ms. Fisher.

       168.    Captain Stimpson fabricated testimony that Cosby confessed to driving the Nissan

Armada while under the influence of alcohol on the evening of October 24, 2012.



                                                 23
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 24 of 50 PageID# 98



       169.      The conduct of Defendant Officers, Unknown Officers, and/or Captain Stimpson in

fabricating evidence proximately caused Cosby's detention and loss of liberty.

       170.      Defendant Officers, Unknown Officers, and Captain Stimpson acted under pretense

and color o f state law.

       171.      Said acts by Defendant Officers, Unknown Officers, and/or Captain Stimpson were

beyond the scope of their jurisdiction, without authority of law, and in abuse of their powers.

       172.      Defendant Officers, Unknown Officers, and/or Captain Stimpson acted willfully,

knowingly, and with the specific intent to deprive Cosby of his constitutional rights secured by 42

U.S.C. ' 1983, and by the Fourteenth Amendment to the United States Constitution.

       173.      Defendant Officers, Unknown Officers, and/or Captain Stimpson acted willfully,

wantonly, and recklessly.

       174.      As a direct and proximate result of the conduct of Defendant Officers, Unknown

Officers, and/or Captain Stimpson in fabricating evidence, Cosby sustained the injuries and damages

alleged herein, including serving five years in prison for a crime he did not commit.

                              SECOND CAUSE OF ACTION
                   42 U.S.C. ' 1983 B Fifth and Fourteenth Amendment
              Brady Violation: Withholding Material Exculpatory Evidence
        (Against All Defendant Officers, Unknown Officers, and Captain Stimpson)

       175.      Cosby repeats and realleges the above paragraphs as if the same were fully set forth at

length herein.

       176.      The video of the October 24, 2012 incident taken by the dash cam from Officer

Hoyle’s patrol car is and was material exculpatory evidence.

       177.      Had the video been disclosed to Cosby, there would have been a reasonable

probability of a different outcome at trial, an acquittal of Cosby.


                                                   24
  Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 25 of 50 PageID# 99



        178.   Defendant Officers, Unknown Officers, and/or Captain Stimpson were aware that a

video of the encounter of October 24, 2012 had been created by the dash cam on Officer Hoyle’s

patrol car.

        179.   Defendant Officers, Unknown Officers, and/or Captain Stimpson had a duty to

accurately record this information and give this material, exculpatory evidence to the CAO,

Prosecutor Greer, and/or the court for its disclosure to Cosby and his counsel.

        180.   Defendants Officers, Unknown Officers, and/or Captain Stimpson did not accurately

document the circumstances surrounding Cosby's arrest, including the fact that the traffic stop was

not consensual but rather was custodial in nature, as required.

        181.   Further, Defendant Officers, Unknown Officers, and/or Captain Stimpson failed to

inform the CAO, Prosecutor Greer, the court, or Cosby’s counsel of the video that had been created

by the dash cam on Officer Hoyle’s patrol car.

        182.   Defendant Officers, Unknown Officers, and/or Captain Stimpson acted under

pretense and color of state law, and acted beyond the scope of their authority and jurisdiction to

willfully, knowingly, and intentionally deprive Cosby of his constitutional rights.

        183.   As a direct and proximate result of the misconduct and abuse by Defendant Officers,

Unknown Officers, and/or Captain Stimpson, detailed above, Cosby sustained the injuries and

damages herein alleged, including serving five years in prison for a crime he did not commit.

                                  THIRD CAUSE OF ACTION
                            42 U.S.C. ' 1983 B Fourteenth Amendment
                                    Failure to Intervene
         (Against All Defendant Officers, Unknown Officers, and Captain Stimpson)

        184.    Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.


                                                 25
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 26 of 50 PageID# 100



        185.    To the extent that any Defendant Officer, Unknown Officer, or Captain Stimpson was

not directly responsible for the withholding of exculpatory evidence or the fabrication of evidence,

described above, such Defendant Officer(s), Unknown Officer(s), and/or Captain Stimpson had a

realistic opportunity to intervene and prevent misconduct by the other Defendant Officers, Unknown

Officers, and/or Captain Stimpson that caused preventable harm to Cosby.

        196.    Any reasonable officer in the position of the Defendant Officers, Unknown Officers,

and/or Captain Stimpson would have known that Cosby’s constitutional rights were being violated

by the fabrication of evidence and/or withholding of exculpatory evidence.

        187.    Not one Defendant Officer, Unknown Officer, or Captain Stimpson took a single step

to intervene and prevent any of the constitutional violations suffered by Cosby.

        188.    Defendant Officers, Unknown Officers, and Captain Stimpson acted under pretense

and color of state law, and acted beyond the scope of his/their authority and jurisdiction to willfully,

knowingly, and intentionally deprive Cosby of his constitutional rights.

        189.    As a direct and proximate result of the misconduct and abuse by Defendant Officers,

Unknown Officers, and/or Captain Stimpson, Cosby sustained the injuries and damages herein

alleged, including serving five years in prison for a crime he did not commit.

                                 FOURTH CAUSE OF ACTION
                           42 U.S.C. ' 1983 B Fourteenth Amendment
                    Conspiracy to Violate Cosby's Constitutional Rights
        (Against All Defendant Officers, Unknown Officers, and Captain Stimpson)

        190.    Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.




                                                  26
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 27 of 50 PageID# 101



       191.    Defendant Officers, Unknown Officers, and/or Captain Stimpson agreed among

themselves by words and/or actions to act in concert in order to deprive Cosby of his constitutional

rights to a fair trial and to deprive him of due process.

       192.    At all relevant times, Defendant Officers, Unknown Officers, and Captain Stimpson

were acting under color of state law.

       193.    Defendant Officers, Unknown Officers, and/or Captain Stimpson agreed among

themselves by words and/or actions to act jointly in concert to withhold exculpatory and

impeachment evidence from the CAO, Prosecutor Greer, the court and by extension from Cosby and

his counsel, for the purpose of depriving Cosby of the use of that evidence at trial.

       194.    As a result of their actions, Cosby was deprived of his rights to a fair trial and to due

process under the Fourteenth Amendment to the United States Constitution.

       195.    Subsequent to Cosby’s conviction, Defendant Officers, Unknown Officers, and/or

Captain Stimpson agreed among themselves by words and/or actions, in furtherance of the aims of

the conspiracy, to act jointly in concert and to continue to withhold and conceal exculpatory and

impeachment evidence from the CAO, Prosecutor Greer, the court, and by extension from Cosby and

his counsel, for the purpose of depriving Cosby of the use of that evidence post-conviction.

       196.    As a result of their actions, Cosby was deprived of his rights to a fair trial and to due

process under the Fourteenth Amendment to the United States Constitution.

       197.    Defendant Officers, Unknown Officers, and Captain Stimpson engaged in the

following overt acts, among others, which were done in the furtherance of the aims of the

conspiracy:




                                                  27
Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 28 of 50 PageID# 102



          a.    Officer Godsey deliberately fabricated inculpatory evidence regarding the

                identity of the driver of the Nissan Armada on the evening of October 24,

                2012;

          b.    Officer Godsey deliberately fabricated inculpatory evidence regarding the

                nature of his encounter with Cosby, claiming that the encounter was

                consensual and not custodial and;

          c.    Officer Godsey deliberately and falsely testified that he pulled up alongside

                the Nissan Armada, did not activate his emergency equipment, and he did not

                stop Cosby. Further, Officer Godsey deliberately concealed the fact that he

                parked his patrol car directly behind the Nissan Armada with the emergency

                lights flashing and thereby blocked in the vehicle and prevented it from

                leaving the scene;

          d.    Officers Godsey and Hoyle deliberately fabricated inculpatory evidence to

                suggest that Cosby was in a state of intoxication during the operation of a

                vehicle on the evening of October 24, 2012. In addition, Officers Godsey

                and Hoyle deliberately concealed the fact that Cosby drank from a liquor

                bottle while standing beside the Nissan Armada during the search for Ms.

                Fisher that occurred on the evening of October 24, 2012;

          e.    Captain Stimpson deliberately covered up and suppressed the results of the

                investigation that he conducted of Defendant Officers’ conduct during the

                October 24, 2012 encounter with Cosby;




                                         28
Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 29 of 50 PageID# 103



          f.    Captain Stimpson deliberately fabricated inculpatory evidence that Cosby

                confessed to driving a motor vehicle under the influence of alcohol on the

                evening of October 24, 2012;

          g.    Defendant Officers, Unknown Officers, and/or Captain Stimpson deliberately

                failed to disclose exculpatory and impeachment evidence to the CAO,

                Prosecutor Greer, the court, and Cosby and his counsel, including the video

                taken of the October 24, 2012 encounter by the dash cam on Officer Hoyle’s

                patrol car;

          h.    Defendant Officers, Unknown Officers, and/or Captain Stimpson each

                concealed the existence of the video of the encounter with Cosby taken by

                the dash cam on Officer Hoyle’s patrol car on October 24, 2012 despite

                repeated requests by Cosby and his counsel to the CAO and the Police

                Department, both before and after his conviction, to turn over all exculpatory

                evidence, including specific requests for video of the encounter taken by any

                of Defendant Officers’ patrol cars;

          i.    Defendant Officers, Unknown Officers, and/or Captain Stimpson each

                concealed the fact that each Officer or Defendant separately made false

                statements to the CAO, Prosecutor Greer, and the court, and that Officers

                Godsey and Hoyle and Captain Stimpson provided false trial testimony, a

                fact unequivocally demonstrated by existence of the concealed video;

          j.    Defendant Officers, Unknown Officers, and/or Captain Stimpson repeatedly

                informed the CAO and Cosby's counsel that all investigative materials had

                been provided to Cosby and his counsel when, in fact, they knew that the

                                         29
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 30 of 50 PageID# 104



                        video of October 24, 2012 taken by the dash cam on Officer Hoyle’s patrol

                        car had not been provided.

        198.    As a result of these and other overt acts done by Defendant Officers, Unknown

Officers, and/or Captain Stimpson in furtherance of the aims of the conspiracy, Cosby was deprived

of his rights to a fair trial and to due process under the Fourteenth Amendment to the United States

Constitution, and lost his liberty for five years.

        199.    Cosby's wrongful conviction and incarceration were the reasonably foreseeable

results of the conspiracy between the Defendant Officers, Unknown Officers, and/or Captain

Stimpson.

        200.    As a direct and proximate result of the conspiracy between the Defendant Officers,

Unknown Officers, and/or Captain Stimpson, Cosby sustained the injuries and damages alleged

herein, including serving five years in prison for a crime he did not commit.

                                 FIFTH CAUSE OF ACTION
       42 U.S.C. ' 1983 B Article IV, and the First, Fifth, and Fourteenth Amendments
                         Deprivation of Right of Access to the Courts
        (Against All Defendant Officers, Unknown Officers, and Captain Stimpson)

        201.    Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

        202.    The actions of Defendant Officers, Unknown Officers, and/or Captain Stimpson to (1)

withhold exculpatory and impeachment evidence and information from the CAO, Prosecutor Greer,

the court and, by extension, from Cosby and his counsel, for the purpose of depriving Cosby of the

use of that evidence at trial; (2) continue to withhold and conceal exculpatory and impeachment

evidence and information from the CAO, the court, and from Cosby and his counsel, for the purpose

of depriving Cosby of the use of that evidence post-conviction; and (3) cover up the false testimonies


                                                     30
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 31 of 50 PageID# 105



of Officers Godsey and Hoyle and/or Captain Stimpson for the purpose of depriving Cosby of a fair

trial, resulted in a deprivation of Cosby's right to due process under the Fourteenth Amendment to

the United States Constitution,

         203.   By ignoring the affirmative obligation to disclose these facts in every year after

Cosby’s arrest and conviction, specifically including the years 2013 through 2019, Defendant

Officers, Unknown Officers, and/or Captain Stimpson violated Cosby's clearly established right to

meaningful access to the courts.

         204.   No reasonable law enforcement officers in Defendant Officers’ and Unknown

Officers’ positions, or in Captain Stimpson’s position, could have believed it lawful not to come

forward with evidence they knew of that would free an innocent person such as Cosby even one day

sooner, particularly in the face of repeated entreaties for this evidence.

         205.   In addition, Cosby could have used the subject evidence and information to secure

adequate, effective, and meaningful access to courts via actions brought in the civil courts of the

Commonwealth of Virginia seeking redress and compensation for the wrongful conduct explained

above.

         206.   This official action was undertaken, inter alia, with the intent or knowledge that it

would obstruct Cosby’s legitimate efforts to vindicate himself through judicial redress, or with

reckless disregard for the same.

         207.   As a result, Defendant Officers, Unknown Officers, and/or Captain Stimpson violated

Cosby’s right of access to the courts, in violation of his rights under Article IV, and the First, Fifth,

and Fourteenth Amendments to the United States Constitution.




                                                   31
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 32 of 50 PageID# 106



       208.    Cosby’s conviction and incarceration, and his inability to obtain meaningful judicial

redress, were the reasonably foreseeable results of the wrongful conduct of Defendant Officers,

Unknown Officers, and/or Captain Stimpson.

       209.    As a direct and proximate result of the misconduct and abuse by Defendant Officers,

Unknown Officers, and/or Captain Stimpson, Cosby sustained the injuries and damages alleged

herein, including serving five years in prison for a crime he did not commit.

                                SIXTH CAUSE OF ACTION
                              42 U.S.C. ' 1983 B Monell Claim:
                       Unconstitutional Customs, Practices, and Policies
                         (Against the Town and Police Department)

       210.     Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

       211.     The Town and/or the Police Department, by and through their responsible final

policymakers, including Captain Stimpson, jointly and severally had the legal duty of establishing,

enforcing, directing, supervising, and controlling policies, customs, practices, usages, and/or

procedures to be used by the Police Department’s law enforcement officers and employees, such that

the responsible final policymakers’ acts represent the official policy of the Town and/or the Police

Department.

       212.     The responsible final policymakers’ acts and omissions herein, including those of

Captain Stimpson, fostered and encouraged an atmosphere of unconstitutional behavior and

procedures toward Farmville-area residents who have a prior criminal record, and/or individuals who

engage in a romantic or sexual relationship with a third party in situations wherein the third party is

or was also engaged in a romantic or sexual relationship with a Police Department officer, and/or

Farmville-area residents and students who were susceptible to false charges of DUI or public


                                                  32
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 33 of 50 PageID# 107



drunkenness which represented the custom, policy, and/or practice of the Town and/or Police

Department, such that Cosby’s constitutional deprivations alleged herein were in furtherance of the

custom, policy, and/or practice of the Town and/or Police Department.

       213.     Specifically, upon information and belief, at all relevant times, the Town and/or the

Police Department, by and through their responsible final policymakers, including Captain

Stimpson, created, maintained, encouraged, and/or condoned the following unconstitutional customs,

policies, and/or practices:

               a.      Law enforcement officers employed by the Police Department systematically

                       singled out, accused, and investigated Farmville-area residents with a prior

                       criminal record for current criminal activities;

               b.      Law enforcement officers employed by the Police Department failed to

                       disclose to prosecutors information that was favorable to Farmville-area

                       resident defendants with a prior criminal record;

               c.      Law enforcement officers employed by the Police Department systematically

                       committed and permitted witnesses to commit perjury against Farmville-area

                       resident suspects with a prior criminal record;

               d.      Law enforcement officers employed by the Police Department routinely

                       failed to come forward with evidence of innocence after the conviction of

                       Farmville-area resident defendants with a prior criminal record,

                       notwithstanding direct requests for any such evidence;

               e.      Law enforcement officers employed by the Police Department routinely

                       ignored requests for evidence and other materials relating to an investigation

                       of Farmville-area resident suspects with a prior criminal record, provided

                                                 33
Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 34 of 50 PageID# 108



                grossly incomplete materials, or removed potentially exculpatory materials

                from what was provided;

          f.    Law enforcement officers employed by the Police Department routinely

                destroyed, misplaced, released, or otherwise failed to properly store, index,

                and/or preserve documentary and physical evidence pertaining to a “closed”

                investigation of a Farmville-area resident suspect with a prior criminal

                record;

          g.    Law enforcement officers employed by the Police Department systematically

                singled out, accused, and investigated individuals who engaged in a romantic

                or sexual relationship with a third party in situations wherein the third party

                is or was also engaged in a romantic or sexual relationship with a Police

                Department officer;

          h.    Law enforcement officers employed by the Police Department failed to

                disclose to prosecutors information that was favorable to criminal defendants

                who engaged in a romantic or sexual relationship with a third party in

                situations wherein the third party is or was also engaged in a romantic or

                sexual relationship with a Police Department officer;

          i.    Law enforcement officers employed by the Police Department

                systematically committed and permitted witnesses to commit perjury against

                suspects who engaged in a romantic or sexual relationship with a third party

                in situations wherein the third party is or was also engaged in a romantic or

                sexual relationship with a Police Department officer;



                                          34
Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 35 of 50 PageID# 109



          j.    Law enforcement officers employed by the Police Department routinely

                failed to come forward with evidence of innocence after the conviction of

                criminal defendants who engaged in a romantic or sexual relationship with a

                third party in situations wherein the third party is or was also engaged in a

                romantic or sexual relationship with a Police Department officer;

          k.    Law enforcement officers employed by the Police Department routinely

                ignored requests for evidence and other materials relating to an investigation

                of suspects who engaged in a romantic or sexual relationship with a third

                party in situations wherein the third party is or was also engaged in a

                romantic or sexual relationship with a Police Department officer, provided

                grossly incomplete materials, or removed potentially exculpatory materials

                from what was provided;

          l.    Law enforcement officers employed by the Police Department routinely

                destroyed, misplaced, released, or otherwise failed to properly store, index,

                and/or preserve documentary and physical evidence pertaining to a “closed”

                investigation of a suspect who engaged in a romantic or sexual relationship

                with a third party in situations wherein the third party is or was also engaged

                in a romantic or sexual relationship with a Police Department officer.

          m     Law enforcement officers employed by the Police Department routinely

                proffered false criminal charges of DUI and public drunkenness against

                susceptible Farmville-area residents and students.




                                          35
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 36 of 50 PageID# 110



        214.    Cosby's efforts to obtain exculpatory facts and evidence were met with multiple

instances of reckless obstruction spanning a period of over six years, and involved multiple officers

and employees within the Police Department.

        215.    The Town and/or the Police Department, at all relevant times, by and through their

final responsible policymakers, including Captain Stimpson, had actual or constructive knowledge of

the misconduct alleged herein, but failed, as a matter of specific intent or deliberate indifference, to

stop or correct such unconstitutional customs, policies, and/or practices.

        216.    The unconstitutional practices of the Town and/or the Police Department directly and

proximately caused Cosby’s constitutional deprivations, including his unfair trial, wrongful

conviction, denial of his motion to suppress, denial of his appeal, and denial of his habeas petitions,

as well as his five-year imprisonment for a crime he did not commit.

        217.    The failure by the Town and/or the Police Department to correct the known

unconstitutional customs, policies, and/or practices identified herein made the constitutional

deprivations suffered by Cosby almost bound to happen, sooner or later.

                               SEVENTH CAUSE OF ACTION
                      42 U.S.C. ' 1983 B Monell Claim for Unconstitutional
                           and Inadequate Training and Supervision
                          (Against the Town and Police Department)

        218.    Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

        219.    The Town and/or the Police Department, at all relevant times, by and through their

responsible final policymakers, including Captain Stimpson, jointly and severally, had the legal duty

to appropriately train and/or supervise Police Department law enforcement officers and employees.




                                                  36
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 37 of 50 PageID# 111



       220.    The Town and/or the Police Department, at all relevant times, by and through their

final responsible policymakers, including Captain Stimpson, failed to properly train and/or supervise

law enforcement officers employed by the Police Department in conducting criminal investigations

to ensure that they disclosed appropriate information to prosecutors.

       221.    The Town and/or the Police Department, at all relevant times, by and through their

final responsible policymakers, including Captain Stimpson, failed to properly train and/or supervise

law enforcement officers and employees employed by the Police Department on the proper

procedures for the following:

               a.      handling, storing, indexing, and preserving case files, including handling,

                       storing, indexing, and preserving files after a case has been closed;

               b.      handling, storing, indexing, and preserving physical evidence, including

                       handling, storing, indexing, and preserving physical evidence after a case has

                       been closed;

               c.      responding to requests for evidence and other information relating to an

                       investigation;

               d.      taking witness statements, transcribing witness statements, and turning over

                       witness statements to the appropriate Commonwealth’s Attorney's Office;

               e.      taking, preserving, labeling, storing, and documenting physical evidence,

                       including videos taken by a dash cam on a patrol car;

               f.      turning over exculpatory and impeachment evidence to the appropriate

                       Commonwealth's Attorney's Office in compliance with Brady v. Maryland,

                       373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).



                                                 37
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 38 of 50 PageID# 112



       222.    The failure by the Town and/or the Police Department to properly train and/or

supervise their officers and employees in the areas described herein evidences a deliberate

indifference to the rights of Cosby and the Town’s other inhabitants.

       223.    The need of the Town and/or the Police Department for more and/or different training

in the areas described herein was obvious to the final responsible policymakers of the Town and/or

the Police Department, including Captain Stimpson.

       224.    Further, the Town and/or the Police Department, at all relevant times, by and through

their final responsible policymakers, including Captain Stimpson, failed to properly discipline law

enforcement officers employed by the Police Department, such as Defendant Officers and Unknown

Officers, for acts of misconduct such as those related above, thereby permitting and encouraging acts

of misconduct against civilians.

       225.    Cosby’s efforts to obtain exculpatory facts and evidence were met with multiple

instances of reckless obstruction spanning more than six years, and involved multiple officers and

employees within the Town and the Police Department, including Captain Stimpson.

       226.    Ultimately, Officer Hoyle admitted to Cosby that a critical piece of exculpatory

evidence, the video of Cosby’s encounter with Defendant Officers on October 24, 2012, was in

existence and was not turned over to the appropriate Commonwealth’s Attorney’s Office, the court,

or Cosby.

       227.    The failure of responsible policymakers of the Town and/or the Police Department,

including Captain Stimpson, to adequately train and/or supervise Police Department officers and

employees in the above-described areas directly and proximately caused Cosby’s constitutional

deprivations, including his unfair trial, wrongful conviction, the denial of his motion to suppress, his

appeal, his habeas corpus petitions, and his five-year imprisonment for a crime he did not commit.

                                                  38
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 39 of 50 PageID# 113



         228.     The failure by the Town and/or the Police Department to properly train and/or

supervise Police Department officers and employees in the areas described herein had the highly

predictable consequence of resulting in the constitutional violations of the type that Cosby suffered.

                                  EIGHTH CAUSE OF ACTION
                   42 U.S.C. ' 1983 B Wrongful Prosecution Without Jurisdiction
                 (Against Prince Edward County, the CAO, and Prosecutor Greer)

         229.     Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

         230.     The offices of the CAO and Prosecutor Greer are established by statute, and the

parameters of their official authority are set forth in the Virginia Code and the Virginia Constitution

art. VII, ' 4.

         231.     Virginia Code ' 60.2-119 states that, with certain exceptions not applicable here:

“All criminal actions for violation of any provision of this title, or of any rules or regulations issued

pursuant to this title, shall be prosecuted by the attorney for the Commonwealth of the county or city

in which the offense, or a part thereof, was committed[.]”

         232.     Virginia Code ' 15.2-1627(B) provides that the Commonwealth’s attorney and

assistant attorney “shall be a part of the department of law enforcement of the county or city in

which he is elected or appointed.”

         233.     Virginia Code ' 15.2-528 states that the “attorney for the Commonwealth . . . shall be

charged with the enforcement of all criminal laws throughout the county.”

         234.     Although Virginia Code '' 19.2-249 and 19.2-250 extend venue for the trial of the

case in certain circumstances, these statutes do not extend the territory of prosecutorial authority by




                                                   39
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 40 of 50 PageID# 114



the Commonwealth’s attorney and/or assistant attorney beyond the limits established by Virginia

Code '' 15.2-528 and 15.2-1627(B).

        235.   Consequently, the statutory authority of the CAO and Prosecutor Greer to prosecute

criminal cases is limited to the boundaries of Prince Edward County. See Virginia Code § 15.2-

1627.

        236.   The entire sequence of acts and events on which the criminal prosecution of Cosby

was based occurred wholly in Culpepper County.

        237.   None of the acts or events on which the criminal prosecution of Cosby was based

took place in Prince Edward County.

        238.   The CAO and Prosecutor Greer lacked the statutory authority to prosecute Cosby for

the crimes alleged against him the present case.

        239.   By prosecuting Cosby for alleged crimes that occurred wholly within Culpepper

County, the CAO and Prosecutor Greer exceeded their lawful jurisdiction and acted in an ultra vires

manner.

        240.   As a consequence, Cosby's judgment of conviction must be vacated and set aside.

                                NINTH CAUSE OF ACTION
                    42 U.S.C. ' 1983 B Deprivation of Right to Fair Trial
                (Against Prince Edward County, the CAO, and Juror Emert)

        241.    Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

        242.   Cosby had a constitutional right to an impartial jury. U.S. Const. amends. VI and

XIV; Va. Const. art. 1, ' 8.




                                                   40
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 41 of 50 PageID# 115



       243.     During Cosby’s trial, the impartiality of the jury was affected by Juror Emert’s

statements and expressions of opinion made to third parties. See Haddad v. Commonwealth, 229 Va.

325, 329, 329 S.E.2d 17, 19 (1985).

       244.    Juror Emert was not impartial despite his promise to the court that his acquaintance

with Cosby would not hinder him from being objective, fair, and impartial in weighing and

determining the facts of the case.

       245.    Instead, the facts show that Juror Emert had pre-judged the case against Cosby and

had adjudicated him guilty before trial.

       246.    Juror Emert’s bias and animosity against Cosby affected the jury’s verdict. If Juror

Emert’s conflict of interest had been disclosed before the trial began, Juror Emert would have been

excused from the jury, and the jury would likely have reached a different verdict or at least imposed

a lesser sentence.

       247.    Under the circumstances, Cosby’s constitutional right to a fair trial was violated.

Consequently, the judgment of conviction must be vacated and set aside.

                               TENTH CAUSE OF ACTION
                     Denial of Liberty Without Procedural Due Process
               (Against Prosecutor Greer and Captain Stimpson Individually)

       248.     Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

       240.    Captain Stimpson was under an affirmative obligation, as a matter of due process, to

take the appropriate procedural steps to fully investigate the merits of Cosby’s complaint alleging

that Officer Godsey lied to the court at the suppression hearing about the events that occurred during

and after Defendant Officers’ traffic stop of October 24, 2012.



                                                 41
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 42 of 50 PageID# 116



        250.    At the conclusion of the investigation, Captain Stimpson had an affirmative

obligation to inform Prosecutor Greer and the CAO of the meritorious nature of Cosby’s complaint

and to secure the withdrawal of the felony DUI charge against Cosby, as the charge was based on

information that Captain Stimpson knew or should have known was false.

        251.    Prosecutor Greer knew that Cosby issued a complaint to Captain Stimpson and the

Police Department alleging that Officer Godsey lied to the court at the suppression hearing about the

events that occurred during and after Defendant Officers’ traffic stop on October 24, 2012.

        252.    Prosecutor Greer was under an affirmative obligation, as a matter of due process, to

take the appropriate procedural steps to fully investigate the merits of Cosby’s complaint and to

secure the withdrawal of the felony DUI charge against Cosby, as the charge was based on

information that Prosecutor Greer knew or should have known was false.

        253.    Captain Stimpson’s and Prosecutor Greer’s separate failures to take any procedural

steps whatsoever to cause the felony DUI charge against Cosby to be withdrawn caused Cosby to be

tried and incarcerated for a non-existent crime, thereby denying Cosby liberty without procedural

due process of law, in violation of the Fourteenth Amendment of the United States Constitution and

the Constitution of Virginia, Article I, ' 11.

        254.    Captain Stimpson and/or Prosecutor Greer are each, therefore, personally liable to

Cosby for his resulting injuries and damages.

                             ELEVENTH CAUSE OF ACTION
                     Denial of Liberty Without Substantive Due Process
                (Against Captain Stimpson and Prosecutor Greer Individually)

        255.    Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.



                                                 42
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 43 of 50 PageID# 117



       256.    Captain Stimpson was under an affirmative obligation, as a matter of due process, to

fully investigate the merits of Cosby’s complaint alleging that Officer Godsey lied to the court at the

suppression hearing about the events that occurred during and after Defendant Officers’ traffic stop

on October 24, 2012, and to secure the withdrawal of the felony DUI charge against Cosby, as the

charge was based on information that Captain Stimpson knew or should have known was false.

       257.    Prosecutor Greer knew that Cosby issued a complaint to Captain Stimpson and the

Police Department alleging that Officer Godsey lied to the court at the suppression hearing about the

events that occurred during and after Defendant Officers’ traffic stop on October 24, 2012.

       258.    Prosecutor Greer was under an affirmative obligation, as a matter of due process, to

fully investigate the merits of Cosby’s complaint and to secure the withdrawal of the felony DUI

charge against Cosby, as the charge was based on information that Prosecutor Greer knew or should

have known was false.

       259.    Captain Stimpson’s and Prosecutor Greer’s separate failures to cause the felony DUI

charge against Cosby to be withdrawn caused Cosby to be tried and incarcerated for a non-existent

crime, thereby denying Cosby liberty without substantive due process of law, in violation of the

Fourteenth Amendment of the United States Constitution and the Constitution of Virginia, Article I, '

11.

       260.    Captain Stimpson and Prosecutor Greer are each, therefore, personally liable to Cosby

for his resulting injuries and damages.

                            TWELFTH CAUSE OF ACTION
                                    Gross Negligence
        (Against All Defendant Officers, Unknown Officers, and Captain Stimpson)




                                                  43
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 44 of 50 PageID# 118



       261.     Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

       262.    Defendant Officers, Unknown Officers, and Captain Stimpson each had a duty to

conduct a competent investigation and protect Cosby’s constitutional rights by, inter alia: refraining

from fabricating evidence; ensuring the preservation of all evidence, including videos taken from a

patrol car dash cam, in compliance with regular police procedures; and informing the appropriate

Commonwealth’s Attorney's Office, the court, and Cosby and his counsel of the existence of

exculpatory and impeachment evidence, as well as turning over the same to the proper parties as

required and/or when requested.

       263.    Defendant Officers, Unknown Officers, and/or Captain Stimpson each failed to

conduct a competent investigation and protect Cosby’s constitutional rights in each of these

instances.

       264.    Defendant Officers, Unknown Officers, and/or Captain Stimpson breached their duty

and violated applicable standards of care by failing to exercise due diligence in numerous aspects of

their investigation, as well as in their response to Cosby’s post-conviction document requests. These

failures individually and cumulatively had the effect of showing a reckless or total disregard for

Cosby’s constitutional rights.

       265.    The conduct by Defendant Officers, Unknown Officers, and/or Captain Stimpson

demonstrates a level of indifference to Cosby so as to constitute an utter disregard of prudence

amounting to a complete neglect for Cosby's constitutional rights, liberty, and safety.

       266.    As a direct and proximate result of said breach by Defendant Officers, Unknown

Officers, and/or Captain Stimpson, Cosby served five years in prison for a crime he did not commit.



                                                 44
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 45 of 50 PageID# 119



                              THIRTEENTH CAUSE OF ACTION
                                       Gross Negligence
                             (Against Police Department and Town)

          267.   Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

          268.   Upon receiving Cosby’s complaint that Officer Godsey lied to the court at the

suppression hearing about the events that occurred during and after the traffic stop on October 24,

2012, the Police Department and/or Town had a duty to conduct a competent investigation of

Cosby’s complaint and protect Cosby's constitutional rights by, inter alia; discovering the true nature

of the encounter between Cosby and Defendant Officers on the evening of October 24, 2012,

including the discovery that a video of the encounter had been taken by the dash cam on Officer

Hoyle’s patrol car; ensuring the preservation of all evidence, including videos taken from a patrol car

dash cam, in compliance with regular police procedures; and informing the appropriate

Commonwealth's Attorney's Office, the court, and Cosby and his counsel of the existence of

exculpatory and impeachment evidence, as well as turning over the same to the proper parties as

required and/or when requested.

          269.   The Police Department and/or the Town failed to conduct a competent investigation

of Cosby’s complaint and protect Cosby's constitutional rights in each of these instances.

          270.   The Police Department and/or the Town breached their duty and violated applicable

standards of care by failing to exercise due diligence in numerous aspects of their investigation, as

well as in their response to Cosby's post-conviction document requests. These failures individually

and cumulatively had the effect of showing a reckless or total disregard for Cosby's constitutional

rights.



                                                  45
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 46 of 50 PageID# 120



        271.    The conduct by the Police Department and/or the Town demonstrates a level of

indifference to Cosby so as to constitute an utter disregard of prudence amounting to a complete

neglect for Cosby's constitutional rights, liberty, and safety.

        272.    As a direct and proximate result of the breach by the Police Department and/or the

Town, Cosby served five years in prison for a crime he did not commit.

                            FOURTEENTH CAUSE OF ACTION
                                     Gross Negligence
               (Against Prince Edward County, the CAO, and Prosecutor Greer)

        273.    Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

        274.    Prince Edward County, the CAO, and/or Prosecutor Greer had a duty to prosecute

only those criminal matters that occurred within the boundaries of their prosecutorial jurisdiction,

that is, within the bounds of Prince Edward County.

        275.    Prince Edward County, the CAO and/or Prosecutor Greer breached this duty and

violated applicable standards of care when they undertook to prosecute a felony DUI against Cosby

based on the October 24, 2012 encounter between Defendant Officers and Cosby.

        276.    The encounter and the underlying alleged criminal acts occurred wholly in

Cumberland County.

        277.    The Prince Edward County Circuit Court did not ever enter an order to appoint the

CAO as special prosecutor for the instant case in accord with Virginia Code §§ 19.2-155 and 19.2-

156.

        278.    Absent a special prosecution appointment order, the CAO is limited to prosecuting

only cases within the bounds of the County of Prince Edward in accord with Virginia Code § 16.2-

1627.

                                                  46
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 47 of 50 PageID# 121



        279.    Upon undertaking the prosecution of the felony DUI case against Cosby, Prince

Edward County, the CAO and/or Prosecutor Greer had actual knowledge that the criminal acts that

Cosby allegedly committed occurred wholly within the bounds of Cumberland County.

        280.    Their prosecution against Cosby was ultra vires and had the effect of showing a

reckless or total disregard for Cosby's constitutional rights.

        281.    The conduct of Prince Edward County, the CAO, and/or Prosecutor Greer

demonstrates a level of indifference to Cosby so as to constitute an utter disregard of prudence

amounting to a complete neglect for Cosby's constitutional rights, liberty, and safety.

        282.    As a direct and proximate result of the breach by Prince Edward County, the CAO,

and/or Prosecutor Greer, Cosby served five years in prison for a crime he did not commit.

                           FIFTEENTH CAUSE OF ACTION
                       Intentional Infliction of Emotional Distress
 (Against All Defendant Officers, Unknown Officers, Captain Stimpson, and Juror Emert)

        283.    Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

        284.    The intentional, bad faith, and/or reckless acts by Defendant Officers, Unknown

Officers, Captain Stimpson, and/or Juror Emert described above were outrageous and intolerable,

and offend the generally accepted standards of decency and morality.

        285.    The acts by Defendant Officers, Unknown Officers, and/or Captain Simpson

included, inter alia, fabricating evidence, withholding exculpatory and impeachment evidence from

the CAO, Prosecutor Greer, and the court, and thus from Cosby and his counsel, testifying falsely

against Cosby in the hearing on his motion to suppress and at trial, failing to bring to light the video

of the October 24, 2012 encounter between Cosby and the Defendant Officers taken by the dash cam



                                                  47
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 48 of 50 PageID# 122



on Officer Hoyle's patrol car, and suppressing the results of the investigation of Cosby’s complaint

that Officer Godsey provided false testimony at the suppression hearing.

        286.    The acts by Juror Emert include, inter alia, failing to inform the CAO, Prosecutor

Greer, and the court of the extent of his prior criminal prosecutions of, and bias and animosity

toward, Cosby, and taking action to persuade other jurors to find Cosby guilty of the crime alleged

against him.

        287.    Defendant Officers, Unknown Officers, Captain Stimpson, and/or Juror Emert

intended to cause Cosby severe emotional distress, or they knew or should have known that Cosby

would suffer severe emotional distress.

        288.    Because of the actions of Defendant Officers, Unknown Officers, and/or Captain

Stimpson, Cosby was arrested, put on trial for felony DUI, a crime he did not commit, and found

guilty of that crme.

        289.    Because of the actions of Juror Emert, Cosby was found guilty of a crime he did not

commit and sentenced to a five-year period of imprisonment.

        290.    As a direct and proximate result of the misconduct and abuse by Defendant Officers,

Unknown Officers, Captain Stimpson, and/or Juror Emert, Cosby served five years in prison for a

crime he did not commit.

        291.    During this period, as a result of the wrongful conduct by Defendant Officers,

Unknown Officers, Captain Stimpson, and/or Juror Emert, Cosby suffered severe emotional distress

in the form of public humiliation, constant fear for his safety, liberty, and life; severe depression and

anxiety; loss of sleep; and severe anguish such that a no reasonable person could be expected to

endure it.



                                                   48
 Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 49 of 50 PageID# 123



                             SIXTEENTH CAUSE OF ACTION
                                     Respondeat Superior
                            (Against Town and Police Department)

       292.     Cosby repeats and realleges the above paragraphs as if the same were fully set forth

at length herein.

       293.    In committing the acts alleged in the preceding paragraphs, each of the Defendant

Officers, Unknown Officers, and Captain Stimpson were members of, and employees and/or agents

of, the Town and/or the Police Department acting at all relevant times within the scope of their

employment and under color of law.

       294.    The Town and/or Police Department are liable as principal for all torts committed by

their agents and/or employees.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays the Court for the following relief:

       A.      A trial by jury on all contested issues of fact;

       B.      An order vacating and setting aside Plaintiff’s judgment of conviction for felony

               DUI;

       C.      Compensatory damages from Defendants in an amount to be determined at trial;

       D.      Punitive damages against Defendant Officers, Unknown Officers, Captain Stimpson,

               and/or Juror Emert in an amount to be determined at trial;

       E,      Pre-judgment and post-judgment interest and recovery of costs, including reasonable

               attorney's fees and costs pursuant to 42 U.S.C. ' 1988; and

       F.      Such other and further relief as this Court may deem just and proper.




                                                 49
Case 3:20-cv-00494-REP Document 1 Filed 06/29/20 Page 50 of 50 PageID# 124



                                       Respectfully submitted,

                                       THADDEUS COSBY

                                       By counsel

    Dated: June 29, 2020

    Counsel for Plaintiff Thaddeus Cosby:



    ____________/S/______________
    John M. Janson
    Attorney at Law
    VSB # 91236
    830 West High Street
    South Hill, VA 23970
    434-953-8794
    johnmjanson@gmail.com




                                            50
